Citation Nr: 0825772	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-06 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for residuals 
of shell fragment wound left thigh with scarring and retained 
foreign bodies, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945, including combat service in World War II.

In a final April 2004 decision, the Board granted an 
increased rating for residuals of shell fragment wound left 
thigh with scarring and retained foreign bodies and assigned 
a 30 percent rating.  Thereafter, in a May 2004 rating 
decision, the Appeals Management Center (AMC) in Washington, 
DC assigned an effective date of October 11, 2002 for this 
higher 30 percent rating.

Also in April 2004, the Board remanded to the RO (via the 
AMC) the new issue of entitlement to a separate rating for 
neurological impairment as a result of the shell fragment 
wound left thigh with scarring and retained foreign bodies.

In July 2004, the veteran filed a new claim for an increased 
rating for residuals of shell fragment wound left thigh with 
scarring and retained foreign bodies.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
AMC.  In that decision, the AMC denied an increased rating 
for residuals of shell fragment wound left thigh with 
scarring and retained foreign bodies and continued a 30 
percent rating for that disability.  The veteran perfected 
his appeal with regard to the disability rating assigned.

In July 2008, for good cause shown, the Board advanced the 
veteran's case on the docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).

For reasons explained below, this appeal is REMANDED to the 
RO via the AMC in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In its April 2004 decision, the Board noted that the 
veteran's recent assertions (on a May 2003 VA Form 9) raised 
claims of entitlement to: (1) an increased rating for 
service-connected left heel and lower back shell fragment 
wound residuals; and (2) an earlier effective date for the 
assignment of a higher 30 percent rating for service-
connected left thigh shell fragment wound residuals.  Because 
these two claims had not yet been adjudicated by the RO, the 
Board referred both claims to the RO in the Introduction of 
its April 2004 decision.  Thereafter, the RO did not 
undertake the appropriate development and consideration 
regarding these claims.  At this time, the RO is once again 
asked to develop and consider these two new claims.

In its April 2004 remand, the Board instructed the RO to 
arrange for the veteran to undergo a VA examination to 
determine the nature and severity (to include neurological 
impairment) of his service-connected scars of the left thigh, 
left heel, and lower back residuals of shell fragment wounds 
with retained foreign bodies.  Such VA examination for scars 
was conducted in July 2004, more than four years ago.  The 
veteran did not undergo any additional neurological testing.  
In light of the fact that four years have passed since the 
veteran's last VA scars examination and that the veteran has 
yet to undergo a full VA neurological examination, the Board 
has determined that a new VA scars examination as well as a 
VA neurological examination are warranted in order to fully 
and fairly evaluate the veteran's claims.

Finally, the Board notes that the AMC did not adjudicate the 
remanded issue of entitlement to a separate rating for 
neurological impairment as a result of the shell fragment 
wound left thigh with scarring and retained foreign bodies, 
contrary to the Board's April 2004 remand instructions.  The 
Court has held that, where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Another remand is therefore 
necessary to ensure proper compliance with the Board's April 
2004 remand instructions.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran and 
his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the 
claims.  The letter should indicate 
which portion of the evidence, if any, 
is to be provided by the veteran and 
which portion, if any, VA will attempt 
to obtain on his behalf.

In addition, the letter should contain 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Finally, the letter must notify the 
veteran that, to substantiate his 
increased rating claims: (1) he must 
provide, or ask VA to obtain, medical 
or lay evidence demonstrating a 
worsening or increase in severity of 
the disabilities and the effect such 
worsening has on the claimant's 
employment and daily life; (2) if the 
Diagnostic Code(s) under which the 
claimant is rated contain criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating 
a noticeable worsening or increase in 
severity of the disabilities and the 
effect such worsening has on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant; (3) should 
an increase in either or both 
disabilities be found, the disability 
rating(s) will be determined by 
applying the relevant Diagnostic 
Code(s); and (4) examples must be 
provided of the types of medical and 
lay evidence that the claimant may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him at any time for 
residuals of shell fragment wound (left 
thigh, left heel, and lower back) with 
scarring and retained foreign bodies.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.

3.  After associating with the claims 
folder all available records received 
pursuant to Items 1 and 2 above, the RO 
should arrange for a VA scars 
examination of the veteran by a 
physician with appropriate expertise to 
determine the nature, severity, and 
extent of impairment of the veteran's 
residuals of shell fragment wound (left 
thigh, left heel, and lower back) with 
scarring and retained foreign bodies.  
It is imperative that any examiner who 
is designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be performed.  
The examiner is to set forth all 
findings in detail and to give a 
complete rationale for any opinion 
expressed.

The examiner is requested to provide 
the measurements of each scar and to 
comment on whether there is visible or 
palpable tissue loss; gross distortion 
or asymmetry; surface contour; 
adherence to underlying tissue; hypo- 
or hyper-pigmentation; abnormal skin 
texture; missing underlying soft 
tissue; induration; or inflexibility.  
The examiner should indicate whether 
any of the scars are superficial; 
stable or unstable; painful on 
examination; or whether any cause 
limitation of function of the affected 
part(s).

4.  After associating with the claims 
folder all available records received 
pursuant to Items 1 and 2 above, the RO 
should arrange for a VA neurological 
examination of the veteran by a 
physician with appropriate expertise to 
determine the nature, severity, and 
extent of impairment of the veteran's 
residuals of shell fragment wound (left 
thigh, left heel, and lower back) with 
scarring and retained foreign bodies.  
It is imperative that any examiner who 
is designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be performed.  
The examiner is to set forth all 
findings in detail and to give a 
complete rationale for any opinion 
expressed.

The examiner is requested to render an 
opinion as to whether there is evidence 
of severe muscle disability or severe 
impairment of function of the affected 
parts.  The examiner should identify 
any loss of deep fascia or muscle 
substance or impairment of muscle 
tonus.  The examiner should 
specifically note the presence or 
absence of retained foreign bodies in 
the veteran's left leg or back.  The 
examiner should identify any nerve(s) 
affected by residuals of the shrapnel 
wound, including the residual scars, 
and note whether any impairment of 
sensation, paralysis, neuritis or 
neuralgia is present, and whether it 
affects an entirely different function 
from any muscle injury(ies) to the 
scarred areas.  For each nerve 
affected, the examiner should comment 
on how it is manifested and its 
severity.

Additionally, the examiner should 
render an opinion on the extent, if 
any, of any loss of power, weakness, 
lowered threshold of fatigue, fatigue 
pain, impairment of coordination, 
uncertainty of movement, or pain in the 
affected areas, and should portray 
these factors in terms of any 
additional loss in range of motion.  

Finally, the examiner should render an 
opinion as to whether there is any 
paralysis of the sciatic nerve, and 
whether such paralysis is complete or 
incomplete.  If such paralysis is 
incomplete, then a description of its 
severity (mild, moderate, moderately 
severe, or severe with marked muscular 
atrophy) should be set forth.

5.  To help avoid future remand, VA 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, then appropriate corrective 
action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the veteran's claim of 
entitlement to an increased rating for 
residuals of shell fragment wound left 
thigh with scarring and retained foreign 
bodies, and adjudicate the new claims of: 
(1) entitlement to a separate rating for 
neurological impairment as a result of 
the shell fragment wound left thigh with 
scarring and retained foreign bodies; (2) 
entitlement to an increased rating for 
service-connected left heel and lower 
back shell fragment wound residuals; and 
(3) entitlement to an earlier effective 
date for the assignment of a higher 30 
percent rating for service-connected left 
thigh shell fragment wound residuals.

If any determination remains adverse to 
the veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


